DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amendment to the Claims
With respect to claim 11, the recitation of -- terminal -- is inserted between the recitations of “first” and “current” on line 3.  The recitation of “a control terminal of the power transistor” on line 6 is to be changed to -- the control terminal of the power transistor --.  The recitation of “the second current terminal” on line 15 is to be changed to -- the first current terminal --.  The recitation of “the second current terminal” on lines 17-18 is to be changed to -- the first current terminal --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

There is no cited art that discloses all of the resistors and capacitors connected to the load, power transistor, ground, and the transistor as claimed and further forming resistive and capacitive dividers as claimed.
With respect to claims 8, 9, 12-14 and 16-17, there is no cited art that discloses a load, a first power supply, a power transistor, a transistor, a first resistor, a second external capacitor, a first external capacitor, a second resistor, and a first external resistor connected and operative as recited in claim 8 and “wherein the second current terminal of the resistor is adapted to be coupled to the control terminal of the power transistor through a series connected external diode and a second external resistor”.
Claim 11 is allowed for similar reasons as claim 1.
There is no cited art that discloses all of the above capacitors and resistors connected to the transistor and ground as claimed and wherein the transistor is coupled .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849